Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The Amendment filed 06/28/2022 has been entered. Claims 1-2, 4-13, and 20 remain pending in the application. 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks, filed 06/28/2022, with respect to the rejection of claim 1 under Diekmann (US-20110252618) on pages 7-10 as a novelty rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Diekmann (US-20110252618) using an obviousness rejection.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not being able to use the original base plate in the second configuration, and the general size reduction of the chamber), see applicant arguments/remarks on pages 10-11 are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the combination, as seen below in the 103 rejection of claim 1, results in an embodiment in which the original base plate can be used in both configurations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diekmann (US-20110252618).
Regarding claim 1, Diekmann teaches:
An apparatus for selective laser melting and/or laser sintering ([0002]), comprising: 
a mounting base with at least one chamber (Fig. 2, edge pieces and chamber), wherein the at least one chamber is a building chamber and/or a powder reservoir chamber ([0008]; Fig. 2); 
at least one fitting element located in the at least one chamber ([0020]; Fig. 4, lateral reduction), in a second configuration, the at least one fitting element is fixedly connected to the mounting base ([0020]; Fig. 4, lateral reduction), 
wherein the at least one chamber comprises lateral walls (Figs. 2-4), 
wherein a side, which is a lateral side in an intended mounting position, of the at least one fitting element in the second configuration forms a lateral wall of the at least one chamber ([0020]; Fig. 4), and 
wherein, in both the first and second configurations, the at least one chamber is a tightly closing chamber ([0029]; Figs. 1-5).

Diekmann, in this embodiment, does not explicitly teach:
wherein in a first configuration, the at least one fitting element is vertically movable relative to the mounting base and
wherein, in the first configuration, the lateral walls of the at least one chamber are formed by the mounting base.

However, Diekmann, in another embodiment, teaches:
wherein in a first configuration, the at least one fitting element is vertically movable relative to the mounting base ([0009], [0018]; Fig. 2),
in this embodiment, there is a fitting element being vertically movable relative to the mounting base. It would be obvious to one of ordinary skill in the art to take the first embodiment of Diekmann (Fig. 4), with the advantage of “the entire height of the construction chamber is available” ([0020]), in which the fitting elements are fixed to the mounting base, and combine it with the second embodiment (Fig. 2) which is vertically moveable, and the mounting base still forms lateral walls of the chamber (Fig. 2), in order to arrive at an invention with two configurations reading on the limitations of this claim, and
wherein, in the first configuration, the lateral walls of the at least one chamber are formed by the mounting base (Figs. 2 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fitting elements of Diekmann to incorporate the teachings of Diekmann and include another configuration in which they are vertically moveable. The purpose, as stated by Diekmann, being make it possible in a given installation, to adapt the quantity of powder to the component size ([0003]), and the entire height of the construction chamber is available ([0020]).

Regarding claim 2, Diekmann teaches the limitations of claim 1, which claim 2 depends on. Diekmann further teaches:
wherein a side, which is a top side in an intended mounting position of the at least one fitting element in the first configuration, forms a bottom surface of the at least one chamber (Figs. 2-4).

Regarding claim 4, Diekmann teaches the limitations of claim 2, which claim 4 depends on. Diekmann further teaches:
wherein, in the second configuration, the bottom surface of the building chamber is vertically movable relative to the at least one fitting element (Fig. 2).

Regarding claim 5, Diekmann teaches the limitations of claim 1, which claim 5 depends on. Diekmann further teaches:
wherein the at least one chamber is the building chamber ([0008]), and 
wherein the at least one fitting element has a gap, which is a vertical gap in the intended mounting position in the second configuration, which is provided for drainage of excess powder ([0017]; Fig. 1, interspace for additional elements).

Regarding claim 6, Diekmann teaches the limitations of claim 5, which claim 6 depends on. Diekmann further teaches:
wherein the at least one fitting element has no vertical gap in the first configuration (Fig. 2).

Regarding claim 7, Diekmann teaches the limitations of claim 1, which claim 7 depends on. Diekmann further teaches:
wherein an intended mounting position of the at least one fitting element in the first configuration has a different orientation of the at least one fitting element than the orientation of the same in the intended mounting position of the second configuration (Figs. 2 and 4).

Regarding claim 8, Diekmann teaches the limitations of claim 1, which claim 8 depends on. Diekmann further teaches:
wherein the mounting base exhibits walls of the at least one chamber in the first configuration (Fig. 2).

Regarding claim 9, Diekmann teaches the limitations of claim 1, which claim 9 depends on. Diekmann further teaches:
wherein the at least one fitting element forms at least one wall of the at least one chamber in the second configuration (Fig. 4).

Regarding claim 10, Diekmann teaches the limitations of claim 1, which claim 10 depends on. Diekmann further teaches:
wherein the apparatus has a gap, which is a vertical gap in an intended mounting position, which is provided in the first configuration for removing excess powder ([0017]; Fig. 1, interspace for additional elements).

Regarding claim 13, Diekmann teaches the limitations of claim 1, which claim 13 depends on. Diekmann further teaches:
wherein, in the first configuration, a bottom element of the building chamber can be driven out vertically above the mounting base (Figs. 2-5).

Regarding claim 20, Diekmann teaches the limitations of claim 1, which claim 20 depends on. Diekmann further teaches:
wherein, in both the first and second configurations, the height of the at least one chamber is the same (Figs. 2 and 4).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Diekmann (US-20110252618), as applied to claim 1 above, and further in view of El Naga (US-20180339466).
Regarding claim 11, Diekmann teaches the limitations of claim 1, which claim 11 depends on, but does not teach the apparatus having first and second gaps located on  aside of the building chamber, however, El Naga, in a similar field of endeavor, an additive manufacturing apparatus with a building chamber, teaches:
wherein the apparatus has first and second gaps which are located on a side of the building chamber facing away from the powder reservoir chamber ([0082]; Fig. 11, #1109, and #1111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the building chamber of Diekmann to incorporate the teachings of El Naga and include a first and second gap. The purpose, as stated by El Naga, being for recovering powder after a printing operation ([0044]).

Regarding claim 12, Diekmann teaches the limitations of claim 11, which claim 12 depends on. El Naga further teaches:
wherein the apparatus further comprises a powder collecting vessel, which is located under the first and second gaps (Fig. 11, #1100, #1123, and #1125).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748